Citation Nr: 0405375	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  00-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine 
for the period from March 24, 1998, to March 7, 2000. 

 2.  Entitlement to an initial evaluation in excess of 30 
percent for degenerative joint disease of the cervical spine 
for the period beginning March 8, 2000.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a left shoulder impingement for the period from 
September 1, 1998, to December 9, 1998. 

4.  Entitlement to an initial evaluation in excess of 30 
percent for a left shoulder impingement for the period from 
December 10, 1998, to July 14, 2002.

5.  Entitlement to an initial evaluation in excess of 40 
percent for a left shoulder impingement, for the period 
beginning July 15, 2002.

(There are four issues which will be the subject of a 
separate appellate decision: these issues are: 1) Entitlement 
to an earlier effective date than July 15, 2002, for the 
grant of a total disability rating based on individual 
unemployability (TDIU), 
2) Entitlement to Department of Veterans Affairs (VA) 
disability benefits for neurological disability of the left 
upper extremity secondary to left shoulder disability and 
cervical spine disability for which VA disability benefits 
have been granted under the provisions of 38 U.S.C.A. § 1151; 
3) Entitlement to VA disability benefits for depression 
secondary to pain associated with the veteran's left shoulder 
disability and cervical spine disability for which VA 
disability benefits have been granted under the provisions 38 
U.S.C.A. § 1151; and, 4) Entitlement to VA disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for burn 
scars on the face and left shoulder associated with a 
Magnetic Resonance Imaging (MRI) study ordered by VA).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had honorable active service from February 1961 
to September 1974.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the VA 
Regional Office (RO) in Muskogee, Oklahoma.  In that rating 
decision, the RO granted entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
left shoulder impingement syndrome status post arthrotomy for 
acromioplasty and rotator cuff tear tendonitis (left shoulder 
disability) and entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for cervical spine 
degenerative joint disease (cervical spine disability).  The 
RO assigned a 10 percent evaluation for cervical spine 
disability and a 20 percent evaluation for left shoulder 
disability effective November 13, 1998.

In a June 2000 rating decision, the RO granted a 100 percent 
evaluation under 38 C.F.R. § 4.30 based on the need for post 
surgical convalescence for the veteran's left shoulder 
impingement effective from March 24, 1998, to August 31, 
1998, with a 20 percent evaluation effective beginning 
September 1, 1998; this rating decision changed the beginning 
date of the initial 10 percent evaluation for cervical spine 
disability to March 24, 1998.  The veteran continued his 
appeal, and in a September 2000 rating decision, the RO 
assigned a 30 percent evaluation for the left shoulder 
disability and a 30 percent evaluation for the cervical spine 
disability, both effective March 8, 2000.

In September 2001, the veteran and his wife testified at a 
videoconference hearing before one of the undersigned members 
of the Board.  On a VA Form 9, received at the RO in October 
2002, the veteran requested a Board hearing at a local VA 
office before a member, or members, of the Board and stated 
that he would accept a videoconference hearing.  Said hearing 
was held in April 2003 before another one of the undersigned 
members of the Board.

In a May 2002 rating decision, the RO assigned December 10, 
1998, as the effective date for the 30 percent rating for the 
veteran's left shoulder impingement and denied an effective 
date earlier than March 8, 2000, for a 30 percent rating for 
the veteran's cervical spine disability.  The veteran 
continued his appeal. Thereafter, in a rating decision dated 
in October 2002, the RO awarded a 40 percent rating for left 
shoulder impingement effective July 15, 2002.  In the same 
rating decision, the RO characterized the cervical spine 
disability as degenerative disc disease, cervical spine, and, 
using the diagnostic code for limitation of motion of the 
cervical spine, continued the 30 percent rating.  The veteran 
continued his appeal with respect to the ratings assigned for 
left shoulder disability and cervical spine disability.  

The veteran's claim was remanded in December 2001 and 
February 2003.  

At the veteran's April 2003 hearing (page 7), the issue of 
disability benefits for a left leg disability secondary to a 
left shoulder disability and cervical spine disability for 
which VA disability benefits have been granted under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) was raised by 
the veteran.  The issue of service connection for 
hypertension was also raised.  These issues are referred to 
the RO for adjudication.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease of the cervical 
spine for the period from March 24, 1998, to March 7, 2000 
and entitlement to an initial evaluation in excess of 30 
percent for degenerative joint disease of the cervical spine 
for the period beginning March 8, 2000 are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  For the period beginning September 1, 1998, to the 
present, the veteran has had the equivalent of unfavorable 
ankylosis of scapulohumeral articulation of the left 
shoulder; his abduction has been limited to 25 degrees from 
the side for the entire rating period.  

2.  For the period beginning September 1, 1998, to the 
present, the veteran has not had a prosthetic replacement of 
his shoulder joint.  

3.  For the period beginning September 1, 1998, to the 
present, the veteran has not had nonunion of the left humerus 
(false flail joint).  


CONCLUSIONS OF LAW

1.  The criteria have been met for the assignment of a 40 
percent schedular evaluation, and no more, for left shoulder 
impingement syndrome, status post arthrotomy for 
acromioplasty and rotator cuff tear tendonitis (minor) the 
period from September 1, 1998, to December 9, 1998.  38 
U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.71a, Diagnostic Code 5051, 5200, 5201, 5202, 5203, 
Plate I (2002).

2.  The criteria have been met for the assignment of a 40 
percent schedular evaluation, and no more, for left shoulder 
impingement syndrome, status post arthrotomy for 
acromioplasty and rotator cuff tear tendonitis (minor) the 
period from December 10, 1998, to July 14, 2002.  38 U.S.C.A. 
§§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.71a, Diagnostic Code 5051, 5200, 5201, 5202, 5203, Plate I 
(2002).

3.  The criteria have not been met for the assignment of a 
rating higher than 40 percent for left shoulder impingement 
syndrome, status post arthrotomy for acromioplasty and 
rotator cuff tear tendonitis (minor) the period beginning 
July 15, 2002.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5051, 5200, 
5201, 5202, 5203, Plate I (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA treatment records show in April 1998, the veteran 
underwent a left shoulder diagnostic arthroscopy followed by 
open acromioplasty, distal clavicle resection and rotator 
cuff repair.  

VA Medical Center treatment records were submitted from 1998 
to 2000.  The veteran received physical therapy in July 1998, 
with the examiner commenting that 


the veteran had sharp shooting pain with minimal movement of 
the shoulder.  The veteran was diagnosed with RSD (reflex 
sympathetic dystrophy) in August 1998.  In October 1998, the 
examiner commented that it looked like the veteran had frozen 
shoulder.  In December 1998, the examiner noted that the 
veteran had severe pain in his left shoulder.  The examiner 
stated that the veteran had a frozen shoulder.  In May 2000, 
the examiner diagnosed the veteran with RSD.  

A letter was submitted from a VA orthopedist in April 2000 in 
which the physician noted that the veteran had been advised 
that in addition to the problem he had with his rotator cuff, 
he also had a reflex sympathetic dystrophy or severe pain 
pattern.  

The veteran underwent a VA examination in June 2000.  There 
was a well-healed surgical scar on the left shoulder, but he 
did have pain even on touching of the shoulder.  The shoulder 
appeared to be depressed, atrophic, and it looked like he had 
a frozen shoulder.  The examiner reported that motion testing 
was limited because of the veteran's pain.  He commented that 
when the veteran was seen at the orthopedic clinic, his 
external rotation was 10 degrees.  His forward flexion was 30 
degrees.  He was unable to do abduction or internal rotation 
at all.  An arthrogram in June 2000 showed a complete rotator 
cuff tear on the left.  A shoulder x-ray in June 2000 showed 
operative changes evident in the left shoulder and 
degenerative joint disease of the glenohumeral joint.  

Diagnoses were degenerative joint disease of the cervical 
spine with limitation of function because of pain and 
weakness, both severe, and degenerative joint disease of the 
left shoulder with rotator cuff tear with limitation of 
function because of pain and weakness, both severe.  An x-ray 
of the left shoulder from June 19 showed operative changes 
and apparent early degenerative joint disease of the 
glenohumeral joint.  An x-ray of the left shoulder from June 
27 showed complete rotator cuff tear on the left with 
contrast present in the subacromial and subdeltoid bursa.  

The veteran was afforded a hearing before a traveling member 
of the Board in September 2001.  He testified that he was 
taking a lot of painkillers.  He stated that he was not 
working.  He testified about the severity of his left 
shoulder disability.  

The veteran underwent a VA examination in July 2002.  He 
stated that after surgery in 1998, he fell out of bed on his 
left shoulder/neck area.  He states since his surgical repair 
in 1998, he had done no other heavy lifting or had any other 
trauma to his left shoulder.  He described constant pain in 
his left shoulder.  He described the flare of pain as 10/10, 
and was so severe that at times it caused him to faint.  He 
stated that occasionally he used a left arm sling to support 
his left arm and shoulder.  He stated that he was currently 
unemployed.  He stated that he was unable to dress himself 
without assistance.  

Examination of the left shoulder was negative for deformity 
or deviation.  The veteran had well-healed surgical scar 
present on the superior anterior side of the left shoulder.  
Left shoulder was negative for redness or swelling.  He was 
tender to very light touch of the left shoulder.  The 
examiner was unable to assess range of motion of the left 
shoulder due to pain and hypersensitivity.  Grip strength was 
0/5.  Light touch sensation was within normal limits.  There 
was reduced vibratory sensation of the left shoulder.  Sharp 
and dull discrimination of the left arm was within normal 
limits.  

Under diagnosis, the examiner wrote facet arthropathies 
disease of cervical spine with radiculopathy, with pain 
causing severe functional impairment, and impingement 
syndrome of the left shoulder, status post surgical repair in 
1998, with pain causing severe functional impairment.  The 
examiner's opinion was that impingement syndrome could be 
caused by rotator cuff injury, and that the veteran had 
surgical repair of his rotator cuff tear in 1998 without 
complications at the VA hospital in Oklahoma City.  It was 
noted that an arthrogram of the left shoulder in 2000 showed 
that the veteran had another rotator cuff tear, and that the 
veteran reported only trauma to the left shoulder after 
falling out of bed the day of surgery in 1998.  It was noted 
that the veteran denied any strenuous activity/lifting after 
surgery in 1998.  Symptoms of impingement syndrome did not 
include neuropathy.  The examiner commented that it was not 
likely that surgery in 1998 caused neuropathy of the left 
shoulder.  The examiner commented that pain might be possibly 
related to cervical radiculopathy, and that therefore, it was 
less likely than 


not that surgical repair of impingement syndrome of the left 
shoulder in 1998 was related to current neurological symptoms 
of the left shoulder.  

An x-ray of the left shoulder showed that two screws were 
present in the greater tuberosities secondary to previous 
shoulder ligamentous surgery, and that there had also been 
partial resection of the lateral aspect of the left clavicle.  
It was noted that the shoulder joint was otherwise 
unremarkable.  

The veteran was afforded a videoconference hearing before a 
member of the Board in April 2003.  The veteran described the 
pain medications he was taking, and discussed the severity of 
his left shoulder disability.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 


implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the June 2000 and October 
2002 Statements of the Case as well as the September 2000 and 
October 2002 Supplemental Statements of the Case.  In these 
documents, the RO also provided notice of what evidence it 
had considered.    

In December 2001 the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.  38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In 
the December 2001 VCAA letter, the veteran was asked to let 
VA know if he didn't have any additional evidence to submit, 
essentially complying with the requirement that he be asked 
to provide any evidence in his possession that pertains to 
the claim.  38 C.F.R. § 3.159(b)(1).  The Board also notes 
that the VCAA notice was not provided to the veteran prior to 
the initial RO decision in September 1999.  As the VCAA did 
not become effective until November 2000, it was impossible 
to notify the veteran of the provisions of this new law prior 
to that date.  Nevertheless, the Board finds that there is no 
prejudice to the veteran as a result thereof, as he has been 
fully informed of the provisions of the VCAA as relevant to 
his claims and afforded the opportunity to identify relevant 
evidence.  The RO thereafter reviewed his case on more than 
one occasion, without imposing any greater hurdle to the 
assignment of increased initial evaluations due to the prior 
denial of the claim.  38 U.S.C.A. § 7261(b) (West 2002).

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the severity of 
his shoulder disorder.  For the aforementioned reasons, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  

In light of the United States Court of Appeals for the 
Federal Circuit (hereinafter, "Federal Circuit") decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), further analysis is 
necessary.  The Federal Circuit held that the 30-day time 
limitation for submitting evidence as set forth in § 3.159(b) 
is contrary to the statutory mandate set forth in 38 U.S.C. 
§ 5103(b)(1), which clearly establishes a one-year time 
limitation for a claimant to submit necessary information and 
evidence in support of his/her claim.  Id. at 19-21.

In the case now before the Board of Veterans' Appeals, the RO 
sent the veteran a letter in December 2001 providing 
information about the development of his claims, as required 
under VCAA.  However, the December 2001 letter included 
misleading references to a 30-day limit for responses.  
Despite this misleading information, under the particular 
facts of this case, the veteran has not been disadvantaged.  
The development of the claims has, in fact, been continued 
for more than one year, and the veteran and his attorney have 
been made aware of the ongoing development of the claims.  In 
July 2002, for example, the veteran was given a VA 
examination.  In addition, the veteran had a second Board of 
Veterans' Appeals Hearing in April 2003.  Because the veteran 
and his attorney have had an extended opportunity to present 
evidence and argument, the veteran has not been disadvantaged 
as a result of the misleading information in the December 
2001 letter, and further development to comply with VCAA is 
not required.  See also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, __ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103), which permits VA to make a 
decision on a claim before the expiration of the one year 
period without vitiating the notice.


Entitlement to higher initial ratings for the veteran's left 
shoulder disability

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial ratings assigned following 
the grant of disability benefits under 38 U.S.C.A. § 1151 for 
his left shoulder impingement syndrome, status post 
arthrotomy for acromioplasty and rotator cuff tear 
tendonitis, effective September 1, 1998.  Therefore, all of 
the evidence following the grant of disability benefits (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.  The RO 
did consider all of the evidence following the grant of 
service connection so the veteran's claim is in appropriate 
appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

It should be noted initially that the veteran's left shoulder 
is his minor shoulder.  The relevant regulations will be 
listed accordingly.  

When the veteran undergoes a prosthetic replacement of the 
shoulder joint, a 100 percent rating is assigned for 1 year 
following implantation of the prosthesis.  For a minor 
shoulder with chronic residuals consisting of severe, painful 
motion or weakness in the affected extremity, then a 50 
percent rating is assigned.  For a minor shoulder, the 
minimum rating following shoulder replacement is 20 percent.  
The veteran's disability should be rated by analogy to 
diagnostic codes 5200 and 5203 when there is an intermediate 
degree of residual weakness, pain or limitation of motion.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5051 (2002).  

When there is unfavorable ankylosis of scapulohumeral 
articulation and abduction is limited to 25 degrees from the 
side, then a 40 percent rating is assigned for the minor 
shoulder.  When ankylosis of scapulohumeral articulation is 
intermediate between favorable and unfavorable, then a 30 
percent rating is assigned for the minor shoulder.  When 
ankylosis of scapulohumeral articulation is favorable and 
abduction is to 60 degrees and the veteran can reach his 
mouth and head, then a 20 percent rating is assigned for 
minor shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 5200 
(2002).

When limitation of motion of the arm is to 25 degrees from 
the side, then a 30 percent rating is assigned for the minor 
arm.  When limitation of motion of the arm is between the 
side and shoulder level, then a 20 percent rating is assigned 
for the minor arm.  When limitation of motion of the arm is 
at the shoulder level, then a 20 percent rating is assigned 
for the minor arm.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5201 (2002).  

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction.  The standard 
ranges of motion for internal and external rotation are 90 
degrees.   38 C.F.R. § 4.71, Plate I (2002).

For other impairments of the humerus, when there is a loss of 
head of the humerus (flail shoulder), then a 70 percent 
rating is assigned for the minor shoulder.  When there is 
nonunion of the humerus (false flail joint), then a 50 
percent rating is assigned for the minor shoulder.  When 
there is a fibrous union of the humerus, then a 40 percent 
rating is assigned for the minor shoulder.  When there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements or with infrequent episodes, and guarding of 
movement only at shoulder level, then a 20 percent rating is 
assigned for the minor shoulder.  When there is malunion of 
the humerus with either a marked or moderate deformity, then 
a 20 percent rating is assigned for the minor shoulder.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5202 (2002).  

When there is dislocation of the clavicle or scapula, then a 
20 percent rating is assigned for the minor shoulder.  When 
there is nonunion of the clavicle or scapula with loose 
movement, then a 20 percent rating is assigned for the minor 
shoulder.  When there is nonunion of the clavicle or scapula 
without loose movement, then a 10 percent rating is assigned 
for the minor shoulder.  When there is malunion of the 
clavicle or scapula, then a 10 percent rating is assigned for 
the minor shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5203 (2002).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

One reason that the veteran was assigned three separate 
ratings for his left shoulder disability was that the RO 
determined that the veteran's statement received on March 8, 
2000, was a claim for increase.  Because the statement was 
received within one year of the RO's September 1999 rating 
decision granting an initial 20 percent disability 
compensation, the veteran's statement must be accepted as a 
notice of disagreement with the initial rating.  Thus, the 
rating under consideration should have taken into account the 
entire period dating back to September 1, 1998.

In October 2002, the RO increased the veteran's left shoulder 
rating to 40 percent because it was determined that under 
Diagnostic Code 5200, and based on the findings from a July 
2002 VA examination, the veteran had the equivalent of 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees from the side.  

Although the RO assigned the 40 percent rating beginning July 
15, 2002, the medical records show that at the veteran's June 
2000 VA examination the examiner noted that the veteran had 
pain even on touching of the shoulder.  The examiner noted 
that it looked like the veteran had a frozen shoulder.  He 
did not observe the range of motion because of the veteran's 
pain.  It was noted that when the veteran was seen at the 
orthopedic clinic, he was unable to do abduction at all.  An 
arthrogram showed a complete rotator cuff tear on the left, 
and a shoulder x-ray showed degenerative joint disease of the 
glenohumeral joint.  This certainly would be the equivalent 
of unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees from the side pursuant to 
Diagnostic Code 5200, necessary to grant a 40 percent rating, 
for the entire rating period, not just for the period from 
March 8, 2000, to July 14, 2002.  

The veteran is not entitled to a rating in excess of 40 
percent for any period from September 1, 1998, to the present 
time.  The evidence does not show that the veteran underwent 
a prosthetic replacement of his shoulder joint so that his 
disability could be evaluated under Diagnostic Code 5051.  
Similarly, the evidence does not show that the veteran has 
nonunion of the humerus (false flail joint) to be assigned a 
50 percent rating under Diagnostic Code 5202.  
 
Based on the foregoing, the veteran's initial rating for his 
left shoulder impingement syndrome, status post arthrotomy 
for acromioplasty and rotator cuff tear tendonitis (minor) is 
increased to 40 percent for the entire rating period from the 
date of the grant of disability benefits (September 1, 1998) 
to the present.  38 C.F.R. §§4.7, 4.71a, Diagnostic Code 
5051, 5200, 5201, 5202, 5203, Plate I (2002).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization, or marked interference with 
employment.  There are no unusual manifestations regarding 
the veteran's disability.  

Certainly, the veteran's disability has consequences with 
regard to his employment, but the disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of 38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.


ORDERS

1.  Entitlement to an initial 40 percent rating (but no 
higher) for left shoulder impingement syndrome, status post 
arthrotomy for acromioplasty and rotator cuff tear tendonitis 
(minor) for the period from September 1, 1998, to December 9, 
1998, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

2.  Entitlement to an initial 40 percent rating (but no 
higher) for left shoulder impingement syndrome, status post 
arthrotomy for acromioplasty and rotator cuff tear tendonitis 
(minor) for the period from December 10, 1998, to July 14, 
2002, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

3.  Entitlement to an initial rating in excess of 40 percent 
for left shoulder impingement syndrome, status post 
arthrotomy for acromioplasty and rotator cuff tear tendonitis 
(minor) for the period beginning July 15, 2002, is denied.


REMAND

Regarding the veteran's claims challenging the initial 
ratings for his cervical spine disability (initially labeled 
as degenerative joint disease of the cervical spine), his 
disability is rated under Diagnostic Code 5290 for limitation 
of motion.  The schedular criteria for the spine changed 
during the pendency of the veteran's appeal. See 68 Fed. Reg. 
51454-51458 (August 27, 2003) (effective September 26, 2003), 
to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  The new rating criteria include a general rating 
formula for diseases and injuries of the spine.  Therefore, 
adjudication of the increased rating claim for the service-
connected cervical spine disability must include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used. Id.  

Also, while the veteran was not initially granted disability 
benefits for intervertebral disc disease under Diagnostic 
Code 5293, there is some question as to whether the veteran 
might have degenerative disc disease.  For one thing, in its 
October 2002 rating decision, the RO began referring to the 
veteran's disability as "degenerative disc disease".  The 
schedular criteria specifically for intervertebral disc 
disease changed during the appeal period.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that 


regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  VA, however, 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, on remand, the RO must consider the claims pursuant to 
all sets of criteria during the course of the entire appeal.  
See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

For the period prior to September 26, 2003, the maximum 
rating the veteran could receive for the cervical spine (not 
including intervertebral disc syndrome) was 40 percent for 
unfavorable ankylosis under Diagnostic Code 5287.  For the 
period beginning September 26, 2003, the maximum rating the 
veteran could receive for the cervical spine (again, not 
including intervertebral disc syndrome) under the general 
rating formula for diseases and injuries of the spine was 
also 40 percent for unfavorable ankylosis of the entire 
cervical spine.  The new criteria give instructions (under 
Note (5)) for what constitutes unfavorable ankylosis.  

For the period prior to September 23, 2002, only the old 
version of Diagnostic Code 5293 was in effect.  That version 
of Diagnostic Code 5293 provides that a 40 percent rating is 
granted for severe intervertebral disc syndrome, where there 
are recurring attacks, with intermittent relief.  A 60 
percent evaluation is warranted where the evidence 
demonstrates pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  A 60 percent rating is the highest 
rating for the spine unless there is ankylosis at an 
unfavorable angle, in which case a 100 percent rating is 
applicable under Diagnostic Code 5286.  

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. § 
4.25 the separate evaluations of its chronic orthopedic and 
neurologic 


manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Under the criteria in effect as of September 26, 
2003, intervertebral disc syndrome is rated under Diagnostic 
Code 5243.  The criteria are the same as those under 
Diagnostic Code 5293, effective September 23, 2002.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, a 40 percent rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least 4 weeks, but less than 6 weeks during the past 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.  



The veteran is in receipt of a 30 percent rating for 
favorable ankylosis of the cervical spine.  Inasmuch as it is 
not clear whether the veteran has intervertebral disc 
disease, he could still possibly obtain a higher rating under 
the new criteria by combining the separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities.  For that reason, the 
veteran's claim must be remanded for consideration of his 
claim under the new diagnostic criteria for intervertebral 
disc disease.  Although the veteran was afforded a VA 
examination in July 2002, it is still not clear whether he 
suffers from intervertebral disc disease, and if he does, 
what the severity of it is.  Accordingly, the veteran should 
be afforded another VA examination.  

As noted in the part of the decision where the issues on 
appeal were being discussed, there are four issues which are 
the subject of a separate appellate decision.  When the RO 
schedules the veteran for a VA examination, it should do so 
in accordance with the REMAND directives in that separate 
appellate decision.  In other words, the RO should attempt to 
have the VA examiner answer questions from both REMAND 
directives so as to avoid having the veteran scheduled for 
more VA examinations than necessary.   

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The veteran should be requested to 
identify any recent medical treatment for 
his cervical spine (both private and VA), 
and the RO should request copies of all 
records associated with such treatment.  

2.  The RO should schedule the veteran 
for a VA examination for his cervical 
spine.  It is imperative that the 
veteran's claims folder be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should then conduct a thorough 
examination of the veteran's neck.  All 


appropriate special studies or tests are 
to be accomplished.  A complete rationale 
for any opinion expressed must be 
provided.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have ankylosis 
of the cervical spine?  

b.  Does the veteran have any of the 
following symptoms due to ankylosis 
of the cervical spine: difficulty 
walking because of a limited line of 
vision; restricted opening of the 
mouth and chewing; dyspnea or 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or 
neurologic symptoms due to nerve 
root stretching?

c.  Does the veteran have 
intervertebral disc disease of his 
cervical spine?

d.  If the veteran does have 
intervertebral disc disease of his 
cervical spine, please describe the 
frequency and duration of any 
incapacitating episodes during the 
past year?  

e.  Does the veteran have any 
objective neurological abnormalities 
associated with his cervical spine 
(such as sciatic nerve involvement) 
and if he does, please describe the 
severity of all objective 
neurological abnormalities?  

3.  The RO must ensure that all 
provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
the claim.

4.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to an initial rating in 
excess of 10 percent for degenerative 
joint disease of the cervical spine for 
the period from March 24, 1998, to 
March 7, 2000, and entitlement to an 
initial rating in excess of 30 percent 
for degenerative joint disease of the 
cervical spine beginning March 8, 2000.  
This should include applying the most 
favorable Diagnostic Code under both the 
old and new sets of diagnostic criteria.  
In the event that the claim on appeal is 
not resolved to the satisfaction of the 
appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



			
         BARBARA B.COPELAND                          ROBERT 
E. SULLIVAN
	Veterans Law Judge, Board of  	Veterans Law Judge, Board of                      
                 Veterans' Appeals	Veterans' Appeals



		
                                                    G. H. 
SHUFELT
	Veterans Law Judge, Board of 
	Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



